                      Case 1:21-mj-00159-ML Document 6 Filed 02/26/21 Page 1 of 3


AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                Page I of_l_Pages



                                      UNITED STATES DISTRICT COURT                                       FILED
                                                                for the                             February 26, 2021
                                                                                                   CLERK, U.S. DISTRICT COURT
                                                      Western District of Texas                    WESTERN DISTRICT OF TEXAS

                                                                                             BY:       AD
                                                                                                   ----------
                    United States of America                                                                            DEPUTY
                                                                   )
                               V.                                  )
                                                                   )          Case No. 1:21-159(1)-ML
                    Richard Franklin Barnard                       )
                               Defendant                           )




                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at: U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA AT 333
      Constitution Avenue NW Washington, Courtroom 6
                                                                                   Place



      on as directed
                                                                  Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
Case 1:21-mj-00159-ML Document 6 Filed 02/26/21 Page 2 of 3
Case 1:21-mj-00159-ML Document 6 Filed 02/26/21 Page 3 of 3
